DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on March 10, 2022 has been received and fully considered.  
All previous claim rejections made under 35 U.S.C. 103, which was indicated in the Office action dated June 24, 2021 are withdrawn in view of the claim amendment made by applicants.  
New rejections are made to address the amended or new claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is incomplete as it fails to state what components are included in the amount of “between 10-500 milligrams.”  The remaining claims are rejected for depending on the indefinite base claim.  
To overcome this rejection under § 112 (b) or second paragraph, applicant must appropriately amend claim 1. For the sake of compact prosecution, it is assumed that applicant meant “between 10-and 500 milligrams magnesium” for prior art consideration only. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9 and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al. (US 10201553 B1, priority to July 18, 2016) (“Steinberg” hereunder) in view of Keefe et al. (US 20070243210 A1, published October 18, 2007) (“Keefe” hereunder). 

Steinberg teaches tablet or capsule for treating neurodegenerative condition; the composition comprises 2-50 mg of cannabidiol (CBD) and supporting ingredients which include magnesium, other trace mineral blends and vitamin B’s..  See col. 7, lines 5-12.   
Steinberg fails to specifically disclose the amount of magnesium. 
Keefe teaches oral compositions comprising a multivitamin tablet and multimineral tablet which support human body’s ability to efficiently use and create energy, general health, memory and mental performance.  See [0002-0003].  The reference discloses a multimineral tablet composition 500 mg magnesium as magnesium oxide, magnesium citrate, magnesium glycinate and magnesium aspartate.  
Given the teachings of Stenberg to incorporate to the composition trace minerals such as magnesium, one of ordinary skill in the art would have been obviously motivated to look for prior arts such as Keefe and combine the teachings to add pharmaceutically suitable form of magnesium in an appropriate amount for oral administration.  Since Keefe provides such teachings, the skilled artisan would have had a reasonable expectation of successfully producing a stable composition that supports brain function and general health.  See instant claims 1, 3-9.  
Regarding claim 19, Steinberg teaches vitamins B6, B9 and B12.  See col. 4, line 60– col. 5, line 30.  Following the teachings of the references to adding these known vitamin B’s would have been prima facie obvious. 
Regarding claims 20-28, Keefe further discloses multimineral compositions for men and women, the composition comprising zinc, boron, zinc, selenium, molybdenum, manganese, chromium, etc.  Adding such minerals to the Steinberg composition to make a multimineral oral composition containing CBD would have been prima facie obvious, given the teachings of Steinberg to combine to the composition mineral blends. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9 and 19-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617